Allowable Subject Matter
Claims 1-5, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination,  an array antenna device, comprising: a waveguide having a plurality of radiation units arranged on one tube wall thereof wherein the waveguide has a plurality of grooves arranged on an inner side of a tube wall facing the tube wall, movable short-circuit surfaces each electrically short-circuited to an inner wall of one of the plurality of the grooves, and particularly including “movable short-circuit surface controlling mechanisms for changing positions of the movable short-circuit surfaces within the plurality of grooves in the waveguide, and the movable short-circuit surface controlling mechanisms simultaneously change positions of a plurality of movable short-circuit surfaces out of the movable short-circuit, surfaces” as recited in claim 1 (claims 2-5, 7-8 and 11  are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, an array antenna device, comprising: a waveguide having a plurality of radiation units arranged on one tube wall thereof, wherein the waveguide has a plurality of grooves arranged on an inner side of a tube wall facing the tube wall and particularly including “movable short-circuit surface controlling mechanisms for changing positions of the movable short-circuit surfaces within the plurality of grooves in the waveguide, the waveguide further comprises a plurality of switches on an inner wail of each of the grooves, the switches form the movable short-circuit surfaces when conducting a current, and the movable short-circuit surface controlling mechanisms change positions of the movable short-circuit surfaces by allowing predetermined switches out of the plurality of switches to conduct a current”, in combination with the remaining claimed limitations as recited in claim 9 (claim 10 is allowable since  it is dependent on claim 9).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844